Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001338
                                                         17-DEC-2014
                                                         09:45 AM



                          SCPW-14-0001338

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   EILEEN SHAVELSON, Petitioner,

                                 vs.

    THE HONORABLE RANDAL G.B. VALENCIANO, JUDGE OF THE FIFTH
       CIRCUIT COURT, STATE OF HAWAI#I, Respondent Judge,

                                and

        KITAAMI, JEFFREY HIRANAKA, HARVEY HIRANAKA, and
            MRS. MILTON (ANNA) HIRANAKA, Respondents.


                        ORIGINAL PROCEEDING
                       (CIVIL NO. 13-1-0137)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Eileen Shavelson’s

petition for a writ of mandamus, filed on December 4, 2014, the

documents attached thereto and submitted in support thereof, and

the record, it appears that the complaint and summons may not

have been properly served upon the Respondents and, therefore, a

judgment ending the case is not appropriate at this time.

Petitioner is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not
issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action);

Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of mandamus is not intended to supersede

the legal discretionary authority of the trial courts, cure a

mere legal error, or serve as a legal remedy in lieu of normal

appellate procedure; rather, it is meant to restrain a judge of

an inferior court from acting beyond or in excess of his or her

jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, December 17, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2